DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 12/9/2020 was filed after the mailing date of the office action mailed on 9/16/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
	3.	The Applicants submitted claim amendments on 12/9/2020 in response to the office action mailed on 9/16/2020.  The status of the claims is as follows.

Claim Rejections - 35 USC § 103
4.	Claims 1-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over (US 6,787,505 B1) to Maitland et al.  (hereinafter Maitland) in further view of (US 2014/0303049 A1) to Holdsworth  (hereinafter Holdsworth).
	The above noted rejection is hereby withdrawn.  


8 is rejected under 35 U.S.C. 103 as being unpatentable over the (US 6,787,505 B1) to Maitland et al.  (hereinafter Maitland) in further view of the teachings of (US 2014/0303049 A1) to Holdsworth  (hereinafter Holdsworth) in view of (US 2015/0027702 A1) to Godoy-Vargas et al.  (hereinafter Godoy-Vargas).
	The above noted rejection is hereby withdrawn.  

6.	Claims 10-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2015/0322326 A1) to Van Slyke et al.  (hereinafter Van Slyke) in view of the teachings of (US 2012/0220501 A1) to Mason et al.  (hereinafter Mason) in further view of (US 6,787,505 B1) to Maitland et al.  (hereinafter Maitland) in further view of (US 2014/0303049 A1) to Holdsworth  (hereinafter Holdsworth).
	The above noted rejection is hereby maintained.

7.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over the (US 2015/0322326 A1) to Van Slyke et al.  (hereinafter Van Slyke) in view of the teachings of (US 2012/0220501 A1) to Mason et al.  (hereinafter Mason) in further view of (US 6,787,505 B1) to Maitland et al.  (hereinafter Maitland) in further view of the teachings of (US 2014/0303049 A1) to Holdsworth  (hereinafter Holdsworth) in view of (US 2015/0027702 A1) to Godoy-Vargas et al.  (hereinafter Godoy-Vargas).
The above noted rejection is hereby maintained.



Response to Arguments
8.	Applicant's arguments filed 12/9/2020 have been fully considered but they are not persuasive.  The Applicants argues that the cited combinations of references have no motivation to combine.  The arguments that the prior art teachings do not allow the combination of Van Slyke and Mason because mason contains water.  Van Slyke discloses at paragraph [0058] that water may be 0% to 12% that at zero would read on more alcohol than water.  Therefore the argument is not persuasive absent a claimed range of water in the claims.  Further merely having the range of Mason be greater than that of Van Slyke is not sufficient to prevent the combination of the references.   The argument that the reference of Van Slyke and Maitland is not combinable because the reference of Maitalnd is non-aqueous is not persuasive as Van Slyke can have zero percent water.  The arguments regarding the water of Holdsworth further prevents the combination is also not persuasive.   The arguments are all made as arguments of council and not statement of facts and further the motivation to combine is NOT based on water amounts, which are not claimed, and merely selection of related components serving the same function.  Therefore the rejections of the non-canceled claims are maintained as proper.    

Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

10.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D WASHVILLE whose telephone number is (571)270-3262.  The examiner can normally be reached on M-F 9-5.

12.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

13.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
14.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY D WASHVILLE/           Primary Examiner, Art Unit 1766